PER CURIAM.
Jimmy Rosier (Appellant) was charged with one count of sale of a controlled substance (Count One) and one count of possession of a controlled substance (Count Two). The jury found him guilty of both charged offenses, and the trial court sen*1286tenced him to ten and five years’ incarceration, respectively, on Counts One and Two. Appellant contends that the trial court erred 1) in limiting the defense’s cross-examination of the State’s key witness and 2) in calculating the Criminal Punishment Code scoresheet by including as “additional offenses” two offenses (which added 5.4 points total) that later were nolle prossed after Appellant was allowed to withdraw his plea regarding those offenses. Finding no abuse of discretion in the limiting of cross-examination, we affirm the convictions. See Lukehart v. State, 776 So.2d 906 (Fla.2000); Moore v. State, 701 So.2d 545, 549 (Fla.1997). As to the sentencing scoresheet issue, we rely on the reasoning in Romero v. State, 805 So.2d 92, 93-94 (Fla. 2d DCA 2002) (Altenbernd, J., concurring with opinion), and affirm the sentences because the sentences actually imposed could have been imposed under a corrected scoresheet (without a departure). See Heggs v. State, 759 So.2d 620, 627 (Fla.2000); Sain v. State, 824 So.2d 225 (Fla. 1st DCA 2002).
Appellant’s convictions and sentences are AFFIRMED.
BARFIELD, WEBSTER and BROWNING, JJ. concur.